UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

– – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA,

                     Plaintiff,

            v.                                            18-CR-0204 (NGG)

Nancy Salzman

                     Defendant.

– – – – – – – – – – – – – – –X

                            DECLARATION OF PUBLICATION

        According to my review of the electronic database maintained by the Department
of Justice, Notice of Criminal Forfeiture was posted on an official government internet
site (www.forfeiture.gov) for at least 30 consecutive days, beginning on March 14, 2020
and ending on April 12, 2020 as required by 21 U.S.C. ' 853(n)(1), and evidenced by
Attachment 1.

      I declare under penalty of perjury that the foregoing is true and correct. Executed
on April 17, 2020.



                                                  Samuel Williams
                                                  Samuel Williams
                                                  FSA Records Examiner
                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between March 14, 2020 and April 12, 2020. Below is a summary report that identifies the uptime for
each day within the publication period and reports the results of the web monitoring system’s daily check
that verifies that the advertisement was available each day.

U.S. v. Nancy Salzman

Court Case No:              CR-18-0204
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   03/14/2020                      24.0                          Verified
         2                   03/15/2020                      24.0                          Verified
         3                   03/16/2020                      24.0                          Verified
         4                   03/17/2020                      24.0                          Verified
         5                   03/18/2020                      24.0                          Verified
         6                   03/19/2020                      24.0                          Verified
         7                   03/20/2020                      24.0                          Verified
         8                   03/21/2020                      24.0                          Verified
         9                   03/22/2020                      24.0                          Verified
        10                   03/23/2020                      24.0                          Verified
        11                   03/24/2020                      24.0                          Verified
        12                   03/25/2020                      24.0                          Verified
        13                   03/26/2020                      23.8                          Verified
        14                   03/27/2020                      24.0                          Verified
        15                   03/28/2020                      24.0                          Verified
        16                   03/29/2020                      24.0                          Verified
        17                   03/30/2020                      24.0                          Verified
        18                   03/31/2020                      24.0                          Verified
        19                   04/01/2020                      24.0                          Verified
        20                   04/02/2020                      24.0                          Verified
        21                   04/03/2020                      24.0                          Verified
        22                   04/04/2020                      24.0                          Verified
        23                   04/05/2020                      24.0                          Verified
        24                   04/06/2020                      24.0                          Verified
        25                   04/07/2020                      24.0                          Verified
        26                   04/08/2020                      24.0                          Verified
        27                   04/09/2020                      24.0                          Verified
        28                   04/10/2020                      24.0                          Verified
        29                   04/11/2020                      24.0                          Verified
        30                   04/12/2020                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
Attachment 1


                        UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NEW YORK, EASTERN DIVISION
             COURT CASE NUMBER: CR-18-0204; NOTICE OF FORFEITURE

      Notice is hereby given that on March 03, 2020, in the case of U.S. v. Nancy
Salzman, Court Case Number CR-18-0204, the United States District Court for the
Eastern District of New York entered an Order condemning and forfeiting the following
property to the United States of America:

       All right, title, and interest in First Principles Incorporated, a Delaware corporation
       associated with FEIN XX-XXXXXXX and Delaware File No. 3002353 and all asset
       rights thereof, including but not limited to bank accounts and intellectual property
       rights. (19-FBI-005572)

        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (March 14, 2020) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court, 225 Cadman Plaza East, Brooklyn, NY 11201, and a
copy served upon Assistant United States Attorney Karin Orenstein, 271 Cadman Plaza
East, 7th Floor, Brooklyn, NY 11201. The ancillary petition shall be signed by the
petitioner under penalty of perjury and shall set forth the nature and extent of the
petitioner's right, title or interest in the forfeited property, the time and circumstances of the
petitioner's acquisition of the right, title and interest in the forfeited property and any
additional facts supporting the petitioner's claim and the relief sought, pursuant to 21
U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Karin Orenstein, 271 Cadman Plaza East, 7th Floor, Brooklyn, NY 11201. This
website provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
